UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF COLUMBIA
______________________________
MUHAMMAD AHMAD ABDALLAH        :
AL ANSI, et al.,               :
                               :
     Petitioners,              :
                               :
     v.                        :   Civil Action No. 08-1923 (GK)
                               :
BARACK H. OBAMA, et al.,       :
                               :
     Respondents.              :
______________________________:

                              ORDER

     A telephone conference was held on the record in this case on

December 9, 2010. Upon consideration of the representations of the

parties, and the entire record herein, it is hereby

     ORDERED, that the parties shall set aside March 21, 2011

through March 30, 2011 as alternative dates for the Merits Hearing;

and it is further

     ORDERED, a telephone conference shall be held on December 16,

2010 at 10:00 a.m.



                                       /s/
December 9, 2010                      Gladys Kessler
                                      United States District Judge